DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment and Response filed on November 12, 2020 is acknowledged.
Claims 1-20 were pending. Claims 1-9 and 11-12 are being examined on the merits. Claim 10 is canceled. Claims 13-20 are withdrawn.

Response to Arguments
Applicant’s arguments filed November 12, 2020 have been fully considered.

Objections to claims 1, 3 and 6
	Applicant has amended claims 1, 3 and 6 to address the objections. These objections are withdrawn.	

Rejections of 1-2 and 4-11 under 35 USC § 103 over Aono in view of Hill and Fischer
	Applicant argues that the rejection of claims 1-2 and 4-11 should be withdrawn in view of the amendment to independent claim 1 (Remarks, pp. 6-7). Specifically, Applicant argues that the amendment to the claim to require an isothermal nucleic acid amplification process distinguishes instant claim 1 from Aono, which teaches PCR, but not isothermal amplification 
	The Examiner agrees that the English translation of Aono, currently of record, does not teach isothermal amplification. The Examiner agrees that Hill does not teach isothermal amplification. 

Applicant argues that, while Fischer describes isothermal amplification, it does so only in reference to a context that is unrelated to the instantly claimed method, and, as such, is not a suggestion to use isothermal amplification in combination with the teachings of Aono and Hill (Remarks, p. 6). Applicant argues that the Office Action alleged that Fischer suggests the use of an isothermal amplification method because of the advantages inherent in an isothermal process, but that Fischer does not mention such advantages (Remarks, p. 6). Applicant also argues that Fischer “specifically denigrates isothermal amplification processes”, and that the artisan would not expect any advantages from using them (Remarks, pp. 6-7).
	The Examiner disagrees. Applicant is conflating two separate issues – first, whether the combination of Aono, Hill and Fischer renders obvious claim 9, directed to loop-mediated isothermal amplification (LAMP), which was examined in the Office Action mailed August 20, 2020, and, second, whether the combination of Aono, Hill and Fischer renders obvious newly amended claim 1, directed to isothermal amplification, a genus of methods, of which LAMP is a particular species. Regarding the rejection of newly amended claim 1, the combination of Aono, Hill and Fischer is discussed below in conjunction with the 35 USC § 103 rejection. Regarding the rejection of claim 9, the Examiner notes that advantages inherent in an isothermal process 

	Applicant argues that Aono and Hill relate to PCR, which requires thermal cycling, thus necessitating a “very different” chemistry than that used in an isothermal process, and, consequently, the artisan would not expect to succeed in applying the modifications of Aono and Hill to an isothermal amplification method (Remarks, p. 7).
	The Examiner disagrees. Applicant asserts that “very different” chemistry is required in PCR versus isothermal amplification, but does not describe what those differences are. Furthermore, it is known in the art, for example see Kaneko (Tolerance of loop-mediated isothermal amplification to a culture medium and biological substances, J. Biochem. Biophys. Methods, 70: 499-501, 2007), that LAMP, a type of isothermal amplification, is less affected by various components of clinical samples than PCR (abstract), and that, as a result, less sample processing is necessary to produce a sample with amplifiable nucleic acids than PCR. Thus, the ordinary artisan would expect that if a certain preparation of a biological sample would be suitable for PCR, it would also be suitable LAMP.



	The rejection of claim 10 is obviated by its cancellation. The rejection is withdrawn.

Rejection of claim 3 under 35 USC § 103 over Aono in view of Hill and Fischer and further in view of Svec, as evidenced by Millipore
	Applicant argues that the rejection of claim 3 should be withdrawn as Svec does not mention LAMP, and thus cannot make up for the deficiencies in the other references.
	The Examiner disagrees. Neither claim 3, nor claim 1 from which it depends, requires LAMP, and accordingly, Applicant is arguing a limitation which is not claimed.
	This rejection is withdrawn for the same reasons the rejection of claim 1 is withdrawn.

Rejection of claim 12 under 35 USC § 103 over Aono in view of Hill and Fischer and further in view of Britschgi
Applicant argues that the rejection of claim 12 should be withdrawn as Svec does not mention LAMP, and thus cannot make up for the deficiencies in the other references.
	The Examiner disagrees. Neither claim 12, nor claim 1 from which it depends, requires LAMP, and accordingly, Applicant is arguing a limitation which is not claimed.
	This rejection is withdrawn for the same reasons the rejection of claim 1 is withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Aono1 (JPH08149974 A, 1996, English machine translation) in view of Hill (Development of a Nucleic Acid Extraction Procedure for Simultaneous Recovery of DNA and RNA from Diverse Microbes in Water, Pathogens, 4, pp. 335-354, 2015), Fischer (US Patent App. Pub. No. 2014/0038174) and Kaneko (Tolerance of loop-mediated isothermal amplification to a culture medium and biological substances, J. Biochem. Biophys. Methods, 70: 499-501, 2007).

Regarding independent claim 1, Aono teaches …
A nucleic acid amplification method, said method comprising: forming an enrichment culture by contacting a sample with a nutrient medium having a formulation that does not include a phosphate buffer component, wherein the nutrient medium comprises a first buffer (para. 5: “enrichment medium … used for … growth of bacteria … the usual medium is added a buffer”; para. 6: “phosphate … is … not include[d]”);
holding the enrichment culture for a period of time at a temperature that facilitates growth of a target microorganism (para. 14: “the cells were cultured for 16 hours at 35°C”);
after holding the enrichment culture, forming an aqueous composition by mixing a first volume of the enrichment culture with a second volume of a lysis buffer to form a third volume of the aqueous composition (para. 18: “[b]acterial solution … 50 µl, buffer 5.0 µl, 25mM magnesium chloride for water 23.5 µl …”);
wherein mixing the first volume of the enrichment culture with the second volume of the lysis buffer comprises mixing an undiluted first volume of the enrichment culture with the second volume of the lysis buffer (para. 18: “[b]acterial solution … 50 µl, buffer 5.0 µl, 25mM magnesium chloride for water 23.5 µl …”);
wherein the lysis buffer comprises a second buffer (para. 18: “buffer 5.0 µl, 25mM magnesium chloride for water 23.5 µl …”);
-3-Application No.:subjecting the aqueous composition to a thermal lysis process (para. 14: “after the cells were cultured … sterilized by heating at 100°C 10 minutes”). The instant specification teaches that conditions such as this would result in thermal lysis (para. 86);


Aono does not teach …	
contacting the aqueous composition with an effective amount of a water-insoluble material that sequesters a substance that interferes with a polymerase-mediated nucleic acid amplification reaction;
However, Hill teaches this limitation (p. 338, para. 2: “alternative types of combinations of … beads were investigated to determine which were effective for improving … extraction … a combination of two [zirconium oxide] bead sizes provided greater improvements in analytical sensitivity”). The instant specification teaches that zirconium oxide is a water-insoluble material that sequesters substances (para. 45).


Aono does not teach …
wherein the lysis buffer comprises an organic multivalent cation-chelating reagent. 
	However, Fischer teaches this limitation (Table 1A, EGTA).

Aono does not teach an isothermal amplification process. However, Fischer teaches 
transcription-mediated amplification (“TMA”) (para. 18), a particular type of isothermal amplification. A generic claim is anticipated if the prior art discloses a species falling within the 

 Aono, Hill and Fischer do not teach the following limitations: 
 that the thermal lysis process happens after addition of the lysis buffer; 
wherein the lysis buffer has a pH greater than 8.6 at 25°C;
wherein the aqueous composition has a pH of about 8.45 to 8.85 at 25°C;
wherein a combined concentration of the first buffer and the second buffer in the aqueous composition is at least about 15 mM; 
wherein the ratio of the first volume to the second volume is greater than or equal to 3:1 and the ratio of the second volume to the third volume is less than or equal to 1:4; and
	wherein the organic multivalent cation-chelating reagent has a first affinity constant greater than or equal to 104.2 with respect to ferric iron and a second affinity constant less than 103.8 with respect to magnesium, wherein the first affinity constant and the second affinity constant are determined in 20°C deionized water at pH 8.45.
	While these limitations are not explicitly taught in the art, one of ordinary skill in the art knows how to modify conditions such as pHs, concentrations, ratios of components, and the order of steps in order to customize a particular reaction as needed. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges through routine experimentation. MPEP 2144.05 II. In addition, the instant specification does not teach unexpected results associated with these recited limitations. As such, these recited limitations cannot be used to distinguish the prior art.

	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Aono and modify it with the various reaction conditions of Hill and Fischer, and in particular, one of ordinary skill in the art would have been motivated to include the sequestering agent to improve the analytical sensitivity of the assay, as taught by Hill. One of ordinary skill in the art would have been motivated to do so in order to customize the reaction as needed, and would have had an expectation of success as making such modifications to reaction conditions is well known in the art. 
	In addition, the ordinary artisan would have been motivated to practice the method of Aono plus Hill and Fischer, as discussed above, and incorporate isothermal amplification, as taught by Fischer, and more specifically, incorporate the LAMP of Kaneko. Aono, Hill, Fischer and Kaneko are all directed to direct cell lysis of biological samples, followed by amplification, which is known in the art to be useful in point-of-care diagnostic and environmental testing. Fischer further teaches a type of isothermal amplification for diagnostic testing of M. tuberculosis, while Kaneko specifically teaches LAMP.  It would have been obvious for the ordinary artisan to try the isothermal TMA amplification of Fischer, and the LAMP of Kaneko, in the method of Aono plus Hill and Fischer, as isothermal amplification methods and direct lysis of biological samples are useful in point-of-care testing, as taught by Fisher and Kaneko, and because of the inherent advantages in using an isothermal process. In addition, Kaneko specifically teaches that LAMP has “superior” tolerance for biological substances, and thus a DNA extraction step may be omitted (p. 500, right col., para. 2), improving the efficiency of the method.  In addition, the ordinary artisan would have had an expectation of success as it is 


Regarding claim 2, which depends from claim 1, Aono does not teach …
wherein the lysis buffer further comprises ferric iron.
However, Fischer teaches this limitation (Table 1A, ferric ammonium citrate).

Regarding claim 4, which depends from claim 1, Aono additionally teaches …
wherein holding the enrichment culture for a period of time comprises holding the enrichment culture for a period of about 4 hours to about 24 hours (para. 14: “the cells were cultured for 16 hours at 35°C”).

Regarding claim 5, which depends from claim 1, Aono, Hill and Fischer do not teach …
wherein the ratio of the first volume to the second volume is greater than or equal to 5:1 and the ratio of the second volume to the third volume is less than or equal to 1:6.
While these limitations are not explicitly taught in the art, one of ordinary skill in the art knows how to modify conditions such as ratios of components in order to customize a particular reaction as needed. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges through routine experimentation. MPEP 2144.05 II. In addition, the instant specification does not teach 

Regarding claim 6, which depends from claim 1, Aono does not teach …
wherein forming the aqueous composition by mixing the first volume of the enrichment culture with the second volume of the lysis buffer comprises forming the aqueous composition with the water-insoluble material that sequesters out of the aqueous composition a substance that interferes with a polymerase-mediated nucleic acid amplification reaction disposed therein.
However, Hill teaches this limitation (p. 338, para. 2: “alternative types of combinations of … beads were investigated to determine which were effective for improving … extraction … a combination of two [zirconium oxide] bead sizes provided greater improvements in analytical sensitivity”).

Regarding claim 7, which depends from claim 1, Aono does not teach … 
wherein the water-insoluble material comprises a plurality of zirconium oxide particles.
However, Hill teaches this limitation (p. 338, para. 2: “alternative types of combinations of … beads were investigated to determine which were effective for improving … extraction … a combination of two [zirconium oxide] bead sizes provided greater improvements in analytical sensitivity”).

Regarding claim 8, which depends from claim 7, Aono does not teach …
2/L to about 600 m2/L in the third volume.
Hill does not teach any particular surface are of the zirconium oxide particles. However, Hill does teach that optimizing the size of the beads improves analytical sensitivity (Table 2). In addition, optimizing amounts of various components in PCR reagents and reaction mixtures is routine in the art. It is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144.05 II. The instant specification does not teach unexpected results associated with these particle surface areas. Therefore, one of ordinary skill in the art would have been motivated to optimize the amounts and sizes of the various particles in order to customize the assay as needed, and would have had an expectation of success as optimization of such components is routinely performed in the art.

Regarding claim 9, which depends from claim 1, Aono does not teach …
wherein subjecting a portion of the aqueous composition to a nucleic acid amplification process -4-Application No.:comprises subjecting the portion of the aqueous composition to a loop-mediated isothermal amplification process.
However, Fischer suggests this limitation (para. 18: “test combines isothermal transcription-mediated amplification [(“TMA”)] of a portion of the … rRNA”). Therefore, Fischer teaches TMA, a type of isothermal amplification that is known to be useful in clinical diagnostic testing. It is known in the art that LAMP, another type of isothermal amplification, is also useful in clinical diagnostic testing. In addition, Kaneko specifically teaches LAMP (abstract).


Regarding claim 11, which depends from claim 1, Aono additionally teaches …
wherein forming the aqueous composition consists essentially of mixing the first volume of the enrichment culture with the second volume of the lysis buffer (para. 18: “[b]acterial solution … 50 µl, buffer 5.0 µl, 25mM magnesium chloride for water 23.5 µl …”).

Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Aono and modify it with the various reaction conditions of Hill and Fischer. In particular the ordinary artisan would have been motivated to add ferric ammonium citrate, a chelator (Fischer, para. 44), as chelators are known in the art to be useful components in lysis buffers. The ordinary artisan would have been motivated to add zirconium oxide as it is known to increase analytical sensitivity, as taught by Hill. In addition, the ordinary artisan would have been motivated to use the aqueous composition in a LAMP reaction because of the advantages inherent in an isothermal process, including that it is easier to perform in point-of-care settings, as compared to thermal cycling amplification reactions. Also, Kaneko specifically teaches that LAMP has “superior” tolerance for biological substances, and thus a DNA extraction step may be omitted (p. 500, right col., para. 2) improving the efficiency of the method.   
One of ordinary skill in the art would have been motivated to do so in order to customize the reaction as needed, and would have had an expectation of success as making such modifications to reaction conditions is well known in the art. In addition, in the absence of unexpected results, it would have been obvious to the ordinary artisan to include ferric prima facie obviousness determination. MPEP 2144.07.

In view of the foregoing, claims 1-2, 4-9 and 11 are prima facie obvious over Aono in view of Hill, Fischer and Kaneko.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aono2 (JPH08149974 A, 1996, English machine translation) in view of Hill (Development of a Nucleic Acid Extraction Procedure for Simultaneous Recovery of DNA and RNA from Diverse Microbes in Water, Pathogens, 4, pp. 335-354, 2015), Fischer (US Patent App. Pub. No. 2014/0038174
Fischer (2014/0038174) and Kaneko (Tolerance of loop-mediated isothermal amplification to a culture medium and biological substances, J. Biochem. Biophys. Methods, 70: 499-501, 2007), as applied to claim 1 above, and further in view of Svec (Direct cell lysis for single-cell gene expression profiling, Front. Oncol., 3:274, pp. 1-11, 2013), as evidenced by Millipore Sigma (Igepal CA-630, 2020).

Regarding claim 3, which depends from claim 1, Aono does not teach …
wherein the lysis buffer further comprises a non-ionic surfactant having a hydrophilic-lipophilic balance of about 11 to about 16.


Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Aono plus Hill plus Fischer plus Kaneko, as discussed above, and modify it with the various reaction conditions of Svec. One of ordinary skill in the art would have been motivated to do so in order to customize the reaction as needed, and would have had an expectation of success as making such modifications to reaction conditions is well known in the art. In addition, in the absence of unexpected results, it would have been obvious to the ordinary artisan to include a surfactant, which are known to be useful for disrupting cell membranes and which are included in lysis buffers for that purpose. The selection of a known material based on its suitability for its intended purpose supports a prima facie obviousness determination. MPEP 2144.07.

In view of the foregoing, claim 3 is prima facie obvious over Aono in view of Hill, Fischer and Kaneko, and further in view of Svec.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Aono3 (JPH08149974 A, 1996, English machine translation) in view of Hill (Development of a Nucleic Pathogens, 4, pp. 335-354, 2015), Fischer (US Patent App. Pub. No. 2014/0038174) and Kaneko (Tolerance of loop-mediated isothermal amplification to a culture medium and biological substances, J. Biochem. Biophys. Methods, 70: 499-501, 2007), as applied to claim 1 above, and further in view of Britschgi4 (US Patent No. 5,726,021).


Regarding claim 12, which depends from claim 1, Aono, Hill and Fischer do not teach …
further comprising: after subjecting the aqueous composition to the thermal lysis process and before subjecting the portion of the aqueous composition to the nucleic acid amplification process, rehydrating a dehydrated reagent for nucleic acid amplification using the portion of the aqueous composition.
However, Britschgi suggests this limitation (col. 22, ll. 24-26: “[t]he probe components described herein include combinations of probes in dry form, such as lyophilized nucleic acid”).
	
Prior to the effective filing date of the claimed invention, it would have been prima facie obvious to practice the method of Aono plus Hill plus Fischer, as discussed above, and modify it with the various reaction conditions of Britschgi. One of ordinary skill in the art would have been motivated to do so in order to customize the reaction as needed, and to incorporate the advantages of using a dried reagent which is later rehydrated, as dried reagents are more stable and easier to transport when compared to liquid reagents. The ordinary artisan would have had 

In view of the foregoing, claim 12 is prima facie obvious over Aono in view of Hill, Fischer and Kaneko, and further in view of Britschgi.




Conclusion
Claims 1-20 are pending. Claims 1-9 and 10-12 are being examined, and are rejected. Claim 9 is canceled. Claims 13-20 are withdrawn. No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Aono was cited in the Information Disclosure Statement submitted September 24, 2018.
        2 Aono was cited in the Information Disclosure Statement submitted September 24, 2018.
        3 Aono was cited in the Information Disclosure Statement submitted September 24, 2018.
        4 Britschgi was cited in the Information Disclosure Statement submitted September 24, 2018.